Citation Nr: 1022398	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-15 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

2.  Entitlement to an initial disability rating greater than 
10 percent for peripheral neuropathy, right lower extremity 
on an extraschedular basis.

3.  Entitlement to an initial disability rating greater than 
10 percent for peripheral neuropathy, left lower extremity on 
an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to 
February 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

The Veteran testified before a Decision Review Officer at the 
RO in May 2006.  He subsequently testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
September 2008.  Transcripts of these proceedings are 
associated with the claims file.  

This case was previously before the Board in March 2009 at 
which time the claim was remanded for further development.  

In April 1984 correspondence the Veteran raised the issues of 
entitlement to service connection for residuals of an in-
service automobile accident, hemorrhoids, hearing loss, 
tinnitus, a nervous condition, and left toe paralysis.  In 
July 1984 correspondence the Veteran withdrew the claim for 
service connection for residuals of an in-service automobile 
accident and stated that he was continuing his claims for 
service connection for hearing loss and a left toe disorder.  
Those matters were never adjudicated and are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he is unable to obtain substantially 
gainful employment as a result of his service-connected 
disabilities.  Specifically, records show that he retired 
from his job as a mail carrier with the United States Postal 
Service in January 2006 due, in part, to his service-
connected diabetes.  

In April 2010, the Veteran submitted additional evidence 
pertaining to his claim to the RO.  The RO forwarded the 
evidence to the Board in May 2010.  This evidence includes 
letters from the Veteran's former employer, the United States 
Postal Service, regarding his medical limitations at work 
prior to retirement and a November 2002 statement from Dr. 
J.A. indicating that the Veteran was unable to work outdoors 
in temperatures exceeding 90 degrees due to his service-
connected diabetes.  The evidence was not reviewed by the RO 
and there was no waiver of consideration of that evidence by 
the RO.  Accordingly, this case must be remanded to the RO so 
that the RO may consider the claim in light of the evidence 
received subsequent to the February 2010 supplemental 
statement of the case.  38 C.F.R. §§ 19.37, 20.1304(c).

Also, the record does not contain a medical opinion as to 
whether the Veteran is unable to secure and maintain gainful 
employment (physical or sedentary) in light of his service-
connected disabilities.  The Board may not reject a claim for 
a TDIU without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  Friscia 
v. Brown, 7 Vet. App. 294 (1994).  On remand the Veteran 
should be afforded an appropriate VA examination to resolve 
this matter.  

Moreover, the Veteran is in receipt of a combined disability 
evaluation of 60 percent and, therefore, does not meet the 
minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  
Consideration of an award of TDIU must take into account 
whether TDIU is warranted on an extraschedular basis.  The 
Board does not have the authority to assign an extraschedular 
total disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v 
Principi, 15 Vet. App. 1 (2001).  Given the evidence of 
record and the provisions of 38 C.F.R. § 4.16(b), the Board 
finds that the AMC/RO should consider whether the Veteran's 
claim should be submitted to the Director of Compensation and 
Pension for a determination as to whether a TDIU should be 
awarded on an extra-schedular rating basis. 

Finally, the Board finds that the issues of entitlement to an 
increased rating for peripheral neuropathy of the lower 
extremities on an extraschedular basis are inextricably 
intertwined with the issue of entitlement to TDIU.  
Therefore, the Board may not properly review the claims for 
extraschedular ratings until the issue of TDIU has been 
determined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to 
determine the impact of his service-
connected disabilities (type 2 
diabetes mellitus; arthritis of the 
cervical spine; hypertension with 
left ventricular hypertrophy; 
peripheral neuropathy of the 
bilateral upper and lower extremities 
associated with type 2 diabetes 
mellitus; chronic maxillary 
sinusitis; chronic nonspecific 
urethritis and prostatitis; arthritis 
of the right ringer finger; and 
erectile dysfunction associated with 
type 2 diabetes) on his 
employability.  The claims folder 
must be made available to the 
examiner for review.  

All pertinent symptomatology and 
findings must be reported in detail.  
Based on the examination and review of 
the record, the examiner must provide 
an opinion as to whether the Veteran's 
service-connected disabilities, 
without regard to any non service-
connected disabilities or his age, 
render him unable to secure and follow 
a substantially gainful occupation.  

2.  After completion of the foregoing, 
determine whether referral to the 
Director of Compensation and Pension 
for a determination as to whether the 
Veteran is entitled to a total 
disability rating based on individual 
unemployability due to service-
connected disabilities in accordance 
with the provisions of 38 C.F.R. § 
4.16(b) is warranted.  The rating 
board should include a full statement 
as to the Veteran's service-connected 
disabilities, employment history, 
educational and vocational attainment 
and all other factors having a bearing 
on the issue.

3.  After the development requested 
above has been completed to the 
extent possible, readjudicate the 
appellant's claims.  If any benefit 
sought continues to be denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



